BUCHWALTER, PJ.
1. Under order bill of lading, requiring its surrender before delivery of property shipped, delivery by railway to consignee without presentation of bill of lading or payment of draft was conversion by railway.
2. Railway delivering shipment to consignee without presentation of bill of lading as required was guilty of conversion, though consignee did not inspect shipment; Sections 8427 and 8428 GC. being unavailable.
3. Conversion of shipment by railway, delivering property to consignee without presentation of bill of lading, as required, was not ratified, where there was no evidence that unauthorized delivery was ratified.
4. Where consignee attached goods shipped, title to which was in bank holding bill of lading, bank, filing motion to dissolve attachment without knowledge of railroad’s conversion of goods by delivery to consignee without presentation of bill of lading, as required, held not to have waived conversion.
5. Where shipper or owner takes possession of goods shipped or makes claim of ownership with full knowledge of railroad conversion and with intention to waive conversion, tort is waived, and waiver cannot be recalled.
(Hamilton and Cushing, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.